NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by e-mail at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court’s home
page is: http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                            ___________________________


Cheshire
No. 2017-0682


                           LORRAINE MACDONALD & a.

                                           v.

                                    LISA JACOBS

                            Argued: October 11, 2018
                        Opinion Issued: January 15, 2019

      Law Offices of Joseph S. Hoppock, P.L.L.C., of Keene (Joseph S. Hoppock
on the brief and orally), for the plaintiffs.


      Law Offices of Kelly E. Dowd, PLLC, of Keene (Kelly E. Dowd on the brief
and orally), for the defendant.

      BASSETT, J. The defendant, Lisa Jacobs, appeals both a jury verdict in
the Superior Court (Ruoff, J.) for the plaintiffs, Lorraine and Peter MacDonald,
on their defamation claim, and a permanent injunction issued by the trial
court. We affirm.

      The record supports the following facts. The defendant seasonally
resides in Fitzwilliam. According to the plaintiffs, in 2012 they purchased a
vacation home that abuts or is near the defendant’s family’s property.
Thereafter, the defendant began letter-writing campaigns in which she falsely
accused the plaintiffs of, among other things, a variety of illegal activities. In
2016, the plaintiffs sued the defendant for defamation. Following a trial, the
jury found that the defendant’s statements were defamatory and that they were
made with malice, thereby warranting the award of special damages. In
addition, the trial court, finding the defendant’s statements “vast and
disturbing,” issued a permanent injunction prohibiting the defendant from,
inter alia, going within a five-mile radius of the plaintiffs’ home in Fitzwilliam
and from entering the plaintiffs’ hometown in Sterling, Massachusetts.

       On appeal, the defendant contends that the trial court erred by (1)
denying a mistrial when the plaintiffs’ counsel made a “golden rule” argument
to the jury, (2) denying her motion for summary judgment because New
Hampshire requires proof of “actual damages” for defamation, (3) applying an
incorrect standard to the plaintiffs’ claim for enhanced compensatory damages,
(4) determining that the defendant’s speech was not of “public concern,” (5)
admitting prejudicial other bad act evidence, and (6) “ordering [her] physical
removal . . . from her family’s vacation property” in Fitzwilliam and “banishing”
her from Sterling. We address these issues in turn.

I. Golden Rule Argument

     The defendant first argues that the trial court erred in denying her
motion for a mistrial when the plaintiffs’ counsel made a “golden rule”
argument to the jury. During closing argument the plaintiffs’ counsel stated:

            You heard about their anxiety, that when a car comes down
      the road. Can you imagine that? You know, you’re sitting in this
      rural area on a lake. It’s idyllic. It’s, you know, your perfect
      summer home. And you’re on vacation. You want to relax. You
      don’t need that kind of nonsense.

The defendant objected, and the trial court overruled her objection. The
plaintiffs’ counsel then continued, “You’re in this environment where you want
to get away from it all. And you have . . . the neighbor from hell who wants to
drive you away. What is that worth? What -- how do you value what she has
done to these people?”

      On appeal, the defendant argues that this was a “text-book golden rule
argument.” Although the defendant concedes that “New Hampshire has never
ruled that an impermissible closing argument . . . warrants automatic
mistrial,” she asserts that given the lack of a curative instruction following
counsel’s objection, “the only possible legal result can be a declaration of a
mistrial.” (Quotation omitted.) Absent an unsustainable exercise of discretion,
we will affirm a trial court’s decision on whether a mistrial or other remedial
action was necessary. State v. Kuchman, 168 N.H. 779, 787 (2016); see State



                                        2
v. Lambert, 147 N.H. 295, 296 (2001) (explaining that to show that the trial
court’s decision is not sustainable, “the defendant must demonstrate that the
court’s ruling was clearly untenable or unreasonable to the prejudice of his
case” (quotation omitted)).

        “A ‘golden rule’ argument is made when counsel urges jurors to put
themselves in a particular party’s place, or into a particular party’s shoes.”
Walton v. City of Manchester, 140 N.H. 403, 406 (1995) (citation omitted); see
Caudle v. District of Columbia, 707 F.3d 354, 359 (D.C. Cir. 2013) (noting that
it is impermissible, for example, “to ask jurors how much the loss of the use of
their legs would mean to them,” to tell jurors “do unto others as you would
have them do unto you,” or to tell jurors, “in a reverse golden rule argument, ‘I
don’t want to ask you to place yourself in the plaintiff’s position’” (citations and
brackets omitted)). “Courts generally condemn these arguments because they
encourage the jury to depart from neutrality and to decide the case on the
basis of personal interest and bias rather than on the evidence.” Walton, 140
N.H. at 406 (quotation omitted).

      However, we need not address the propriety of “golden rule” arguments
because we disagree with the defendant’s contention that the plaintiffs’ counsel
asked the jurors to put themselves in the shoes of the plaintiffs or to base their
verdict on something other than the evidence at trial. Id. Rather, the plaintiffs’
counsel asked the jurors to consider, based on the trial testimony, the effect
that the defendant’s actions had on the plaintiffs, and to take that into account
when considering damages. Lorraine testified that she fears for her life and for
the safety of her family, that she has “become anxious about even being in [her]
yard,” that she “physically gets knots in [her] stomach and [her] heart races”
when she goes home “wondering who is going to be waiting in [her] driveway,”
and that she is “not comfortable anymore being alone at [her] house in
Fitzwilliam.” In addition, she testified that she is worried “about where [the
defendant is] taking these letter campaigns next and how they’re going to
impact [her] life.” Peter testified that the defamatory remarks made by the
defendant have resulted in him having “an I’m-always-looking-over-my-
shoulder feeling,” and a feeling of “what’s-going-to-happen-next.” In addition,
he testified that he “always [has] a knot in [his] stomach,” that he does not
sleep well at night, and that when he “hear[s] a car coming down the road in
Fitzwilliam, we jump out of our chairs.”

       We agree with the plaintiffs that the contested argument was not an
“appeal to passion, prejudice or sympathies,” but was, rather, a “fair comment
on the evidence.” (Quotation omitted.) Notably, the trial court correctly
instructed the jury prior to its deliberations that, “[i]n determining the amount
of damages to allow the Plaintiffs, you may draw such inferences as are
justified by your common experiences and observations of human events, from
the evidence of the nature of the injuries and the results thereof.” Because the



                                         3
closing remarks made by the plaintiffs’ counsel were not “calculated . . . to
encourage the jury to make a decision based on personal interest and bias
rather than reason and the presented evidence,” Walton, 140 N.H. at 408, we
conclude that the trial court’s denial of the defendant’s motion for a mistrial
was not an unsustainable exercise of discretion.

II. Defamation

      Next, we turn to the defendant’s contention that the trial court erred in
several respects with regard to the plaintiffs’ defamation claim. The defendant
challenges the trial court’s determinations that: (1) a claim of defamation per se
does not require proof of “actual damages”; (2) enhanced damages in
connection with an action for defamation per se does not require proof of
“actual malice”; and (3) her speech did not constitute matters of “public
concern.”

      A. Actual Damages

        Prior to trial, the defendant moved for summary judgment, arguing that
the plaintiffs could not “establish damages, either general or specific,” and that
the defamation claim should be dismissed “due to lack of evidence of proof of
actual harm to reputation as a result of [her] communications.” She
acknowledged that “[b]ecause in an action for per se defamation, a plaintiff may
recover for both general damages and special damages relating to the tort, the
plaintiff is not required to plead damages.” Nonetheless, the defendant
contended that the plaintiffs could not identify any individual “who took any of
[her] utterances in a defamatory sense, e.g. believed the allegations and formed
a negative opinion of the [plaintiffs] on that basis.” The trial court denied the
motion, noting that the plaintiffs “are not required to offer proof that anyone
. . . believed what [the defendant] was saying (i.e. actual harm),” and that “the
focus of the tort in this defamation per se case is on the conveyance of the false
statement, not the effect on the listener.” On appeal, the defendant argues that
there was not “a scintilla of evidence that any individual took any of [her]
utterances in a defamatory sense.” Therefore, she contends, “because the
[plaintiffs] failed to establish actual damages of reputational harm,” the trial
court erred in denying her motion for summary judgment and when it ruled on
motions made at various junctures during and after trial. We are not
persuaded.

      It is well established in New Hampshire that no proof of specific damages
is required “[w]hen . . . the jury could find that the defamatory publication
charged the plaintiff with a crime or with activities which would tend to injure
him in his trade or business, commonly called libel per se.” Chagnon v. Union-
Leader Co., 103 N.H. 426, 441 (1961); see Restatement (Second) of Torts § 570
(1977) (stating that “[o]ne who publishes matter defamatory to another in such



                                        4
a manner as to make the publication a slander is subject to liability to the
other although no special harm results if the publication imputes to the other
 . . . a criminal offense . . . , or . . . matter incompatible with his business,
trade, profession, or office”); see also Lassonde v. Stanton, 157 N.H. 582, 592-
93 (2008). Instead, the plaintiff “can recover as general damages all damages
which would normally result from such a defamation, such as harm to his
reputation.” Chagnon, 103 N.H. at 441. The defamatory statements made by
the defendant in this case include assertions that the plaintiffs are liars and
sociopaths, have a deceptive rental business, attempted to kill her, engaged in
witness tampering, stalked her, vandalized her property, drive drunk, use
illegal drugs, and are alcoholics. Thus, the trial court did not err when it
denied the defendant’s motions.

      B. Actual Malice

      The defendant next argues that the award of enhanced compensatory
damages in a case of defamation per se requires proof of “actual malice.” She
contends that the “actual malice” standard set forth in New York Times Co. v.
Sullivan, 376 U.S. 254 (1964), rather than the common law standard of
“malice” articulated in Munson v. Raudonis, 118 N.H. 474 (1978), applies, and
that the trial court erred in relying on the common law standard in its
instructions to the jury.

      If the plaintiff in a defamation case is a public official or public figure, he
or she must prove that the statement was made with “actual malice,” meaning
“with knowledge that [the statement] was false or with reckless disregard of
whether it was false or not.” New York Times Co., 376 U.S. at 280. It is,
however, axiomatic that, if the plaintiff is a private person, he or she “may
recover compensatory damages upon a showing that the defendant was
negligent in publishing a defamatory falsehood.” McCusker, 121 N.H. at 260;
see Duchesnaye, 125 N.H. at 251; Gertz v. Robert Welch, Inc., 418 U.S. 323,
344-45, 348-49 (1974) (explaining that because private persons have not
voluntarily exposed themselves to increased risk of injury from defamatory
statements and because they generally lack effective opportunities for rebutting
such statements, States possess a “strong and legitimate . . . interest in
compensating private individuals for injury to reputation”). Given that it is
undisputed that the plaintiffs in this case are private persons, the New York
Times “actual malice” standard does not apply. See Lassonde, 157 N.H. at 589
(explaining that “private plaintiffs can succeed in defamation actions on a
state-set standard of proof (typically, negligence), whereas the Federal
Constitution imposes a higher hurdle for public figures and requires them to
prove actual malice” (quotation and brackets omitted)).

      Nonetheless, the defendant contends that pursuant to Munson, a
punitive damage claim in New Hampshire requires proof of actual malice. In
Munson, we noted that a defendant may not be punished by being held liable


                                         5
for punitive or exemplary damages; rather, a plaintiff is to be awarded
compensatory damages only. Munson, 118 N.H. at 478. We further stated,
however, that “when the act involved is wanton, malicious, or oppressive, the
compensatory damages awarded may reflect the aggravating circumstances.”
Id. (quotation omitted). This is just such a case.

      The plaintiff in Munson argued that she did not have to prove that the
defendant’s conduct was wanton, malicious, or oppressive because “the mere
allegation and proof of deceit trigger[ed] the application of the liberal rule of
compensatory damages without further proof of malice because an act of deceit
contains legal malice, i.e., the intentional doing of a wrongful act.” Id. at 479.
We disagreed, reasoning that liberal compensatory damages are to be awarded
only in exceptional cases and, if we were to agree with the plaintiff and hold
that “malice” for the purpose of measuring damages is the intentional doing of
a wrongful act, then every intentional tort would give rise to an increased
measure of damages. Id. Accordingly, we determined that an award of
damages must be based not on implied or legal malice but only on a showing of
“actual malice,” which we defined as meaning “ill will, hatred, hostility, or evil
motive on the part of the defendant.” Id.

       We disagree that, simply because Munson alludes to “actual malice,” the
legal standard articulated in Munson is the equivalent of the New York Times
standard of “actual malice.” Rather, as the trial court properly instructed the
jury, the plaintiffs may receive “enhanced damages or liberal compensatory
damages” if the defendant’s conduct “was more probably than not, wanton,
malicious, or oppressive.” See Figlioli v. R.J. Moreau Cos., 151 N.H. 618, 621
(2005) (“When an act is wanton, malicious, or oppressive, the aggravating
circumstances may be reflected in an award of enhanced compensatory
damages.”). We find no error in the trial court’s instructions to the jury.

      C. Public Concern

       The defendant next argues that because the speech in this case
concerned purported criminal activity, corruption in law enforcement, and
threats to public safety, it constitutes speech of “public concern” protected
under the First Amendment to the United States Constitution, thereby
triggering a requirement that there be a finding of “actual malice,” and
heightened judicial review. The defendant asserts that the trial court erred
when it failed to instruct the jury in a manner consistent with these principles.
We disagree.

      “[S]peech on matters of public concern is at the heart of . . . First
Amendment protection.” Dunn & Bradstreet, Inc. v. Greenmoss Builders, 472
U.S. 749, 758-59 (1985) (plurality opinion) (quotations omitted). “The First
Amendment was fashioned to assure unfettered interchange of ideas for the
bringing about of political and social changes desired by the people.” Id. at 759


                                        6
(quotations omitted). “In contrast, speech on matters of purely private concern
is of less First Amendment concern.” Id. “In such a case, there is no threat to
the free and robust debate of public issues; there is no potential interference
with a meaningful dialogue of ideas concerning self-government; and there is
no threat of liability causing a reaction of self-censorship by the press.” Id. at
759-60 (quotation and brackets omitted). Thus, “[i]n light of the reduced
constitutional value of speech involving no matters of public concern,” an
award of enhanced compensatory damages even absent a showing of actual
malice under the New York Times standard does not violate the First
Amendment. See id. at 761.

      “Speech deals with matters of public concern when it can be fairly
considered as relating to any matter of political, social, or other concern to the
community.” Snyder v. Phelps, 562 U.S. 443, 453 (2011) (quotation omitted).
The standard is met when the speech centers on “a subject of legitimate news
interest; that is, a subject of general interest and of value and concern to the
public.” San Diego v. Roe, 543 U.S. 77, 83-84 (2004) (per curiam).

       Determining whether a defamatory statement involves a matter of public
concern requires examining the expression’s “content, form, and context as
revealed by the whole record.” Id. at 83 (quotation omitted); see Levinsky’s v.
Wal-Mart Stores, Inc., 127 F.3d 122, 132 (1st Cir. 1997). Considering these
factors on the record before us, we conclude that the speech in this case —
comprised of unfounded, personal attacks against the plaintiffs, including
allegations of “criminal activity” such as unpermitted fires, excessive noise,
alcohol and drug use, and purported “threats to public safety” — involved
solely matters of private concern. See Snyder, 562 U.S. at 455 (observing that
“speech on public matters . . . intended to mask an attack . . . over a private
matter” to “insulate speech on a private matter from liability” falls outside First
Amendment protection). Such speech is “wholly false and clearly damaging” to
the plaintiffs’ reputation, and there is “simply no credible argument” that the
defendant’s speech “requires special protection to ensure that debate on public
issues will be uninhibited, robust, and wide-open.” Dunn, 472 U.S. at 762
(quotation and brackets omitted). Accordingly, the trial court did not err in its
instructions to the jury.

III. Rule 404(b) Evidence

      The defendant next argues that the trial court erred “in admitting highly
prejudicial [Rule] 404(b) evidence of the Defendant’s conduct out-of-state which
occurred months after the so-called ‘defamation’ in New Hampshire for
purposes of proving common law malice at the time of the ‘defamatory’
statements,” thus “necessitating a new trial.” (Bolding and underlining
omitted.) Specifically, the defendant points to evidence admitted at trial that
she threatened an acquaintance of the plaintiffs in Massachusetts “with an
ethical complaint if [the acquaintance] refused to sign an affidavit against” the


                                         7
plaintiffs. According to the defendant, regardless of “whatever marginal
relevance the evidence may have, it is further barred under Rule 403, as
unfairly prejudicial” to her.

      New Hampshire Rule of Evidence 404(b) provides:

      Evidence of other crimes, wrongs, or acts is not admissible to prove
      the character of a person in order to show that the person acted in
      conformity therewith. It may, however, be admissible for other
      purposes, such as proof of motive, opportunity, intent,
      preparation, plan, knowledge, identity, or absence of mistake or
      accident.

For this evidence to be admissible under Rule 404(b), it must be relevant for a
purpose other than proving a person’s character or disposition; there must be
clear proof that the person committed the act; and the probative value of the
evidence must not be substantially outweighed by its unfair prejudice to the
defendant. State v. Dow, 168 N.H. 492, 498 (2016). In addition, New
Hampshire Rule of Evidence 403 permits the trial court to “exclude relevant
evidence if its probative value is substantially outweighed by a danger of one or
more of the following: unfair prejudice, confusing the issues, misleading the
jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”
N.H. R. Ev. 403.

      We accord the trial court considerable deference in determining the
admissibility of evidence, and we will not disturb its decision absent an
unsustainable exercise of discretion. State v. Addison, 160 N.H. 493, 500
(2010). To demonstrate that the trial court unsustainably exercised its
discretion, the defendant must show that the ruling was clearly untenable or
unreasonable to the prejudice of her case. See id. at 501; see also Madeja v.
MPB Corp, 149 N.H. 371, 390 (2003).

      As set forth above, to receive an award of enhanced compensatory
damages, the plaintiffs were required to prove that the defendant’s conduct
“was more probably than not, wanton, malicious, or oppressive.” Figlioli, 151
N.H. at 621. The trial court instructed the jury that it could “consider an
award of additional damages to reflect aggravating circumstances” if they found
the defendant acted with “ill-will, hatred, hostility, or bad motive.” Thus,
rather than being evidence prohibited by Rule 404(b) of “other crimes, wrongs,
or acts . . . to prove the character of [the defendant] in order to show that [she]
acted in conformity therewith,” the defendant’s subsequent statements were
admissible because they were highly relevant to proving the aggravating
circumstances necessary to support an award of compensatory damages.
Accordingly, we affirm the court’s determination that the evidence was
admissible as it was a sustainable exercise of discretion.



                                        8
IV. Injunctive Relief

       Next, the defendant argues that the trial court “erred in ordering the
physical removal of [her] from her family’s vacation property and in banishing
[her] from Sterling, Massachusetts.” (Bolding omitted.)

       Following a hearing, the trial court issued a permanent injunction
prohibiting the defendant from: contacting the plaintiffs or their family
members either directly or indirectly; going within 500 feet of the plaintiffs;
publishing through spoken word or writing, the accusations concerning the
plaintiffs that the jury found to be defamatory; entering the plaintiffs’
hometown in Sterling; and going within a five-mile radius of the plaintiffs’ home
in Fitzwilliam. On appeal, the defendant challenges the injunction only to the
extent that it prohibits her from going within five miles of her family’s vacation
home in Fitzwilliam and entering Sterling.

       The superior court “shall have the powers of a court of equity” in cases
“in which there is not a plain, adequate and complete remedy at law,” RSA
498:1 (2010), and the court “may grant writs of injunction whenever the same
are necessary to prevent fraud or injustice,” RSA 498:2 (2010). “The propriety
of affording equitable relief rests in the sound discretion of the trial court to be
exercised according to the circumstances and exigencies of the case.” Found.
for Seacoast Health v. Hosp. Corp. of America, 165 N.H. 168, 179 (2013)
(quotation omitted). The court has broad and flexible equitable powers which
allow it to shape and adjust the precise relief to the requirements of the
particular situation. Benoit v. Cerasaro, 169 N.H. 10, 20 (2016). A court of
equity will order to be done that which in fairness and good conscience ought
to be or should have been done and it is the practice of courts of equity to
administer all relief which the nature of the case and facts demand. Id.

       We review the trial court’s decision whether to grant equitable relief for
an unsustainable exercise of discretion. Id. at 19. The party asserting that a
trial court order is unsustainable must demonstrate that the ruling was
unreasonable or untenable to the prejudice of her case. See id. at 20. In doing
so, we determine whether the record establishes an objective basis sufficient to
sustain the discretionary judgment made. Id.

      The trial court found that the geographical restrictions it imposed were
“appropriate because a less restrictive order would be ineffective.” According to
the court, the plaintiffs’ “fear for their safety is a rational response to [the
defendant’s] relentless and increasingly intimidating behavior,” and the
defendant’s “several threats” toward the plaintiffs provided a “compelling
interest” for granting the injunction. Thus, the trial court reasoned that
preventing the defendant from accessing her family’s summer home in
Fitzwilliam, “the epicenter from which all of [her] attacks have stemmed, [was]
an appropriate, narrowly tailored restriction to address this interest.”


                                         9
      The trial court further found that

      [the defendant] has more than demonstrated her belief that she
      has a right to harass the [plaintiffs] and that she has an absolute
      fixation on the victims. She has published defamatory, false
      materials; contacted numerous federal and state authorities to
      report these falsities; threatened the [plaintiffs’] lives; and travelled
      to the [plaintiffs’] hometown in Massachusetts to solicit signatures
      to support her false and extreme accusations. [The defendant] has
      also given the Court no indication that she will abide by a more
      narrow court order, and she has shown no contrition for any of her
      actions—actions that were defamatory, threatening, and even
      criminal, as she was arrested for impersonating an agent of the
      New Hampshire Attorney General a week before trial and yet
      testified during the defamation case that she was such an agent.
      Even when the defamation case was approaching trial, and even
      with standing orders from this Court to refrain from harassing the
      [plaintiffs], [the defendant] published more defamatory material.
      [The defendant’s] increasingly threatening actions and her failure
      to follow previous court orders make geographical banishments
      necessary.

             [The defendant] has harassed the [plaintiffs] . . . for no
      apparent reason and they have been driven to desperation by
      continuous harassment. . . . These innocent victims deserve to be
      able to live their lives free from the constant fear of being
      tormented and attacked. The geographic restriction . . . will
      provide them with a margin of territorial safety in which they can
      live in peace. This Court also considered the fact that the
      [Fitzwilliam] property, where [the defendant] has occasionally
      resided, is not a year-round residence, and that [the defendant]
      was not at the residence during the summer months of 2017. . . .
      [The defendant], therefore, would not have her liberty and right to
      travel overly burdened by the five-mile restriction around the
      [plaintiffs’] Fitzwilliam residence. Similarly, since [the defendant] is
      not a resident of Sterling, and has not evidenced reasons to visit
      Sterling other than to garner signatures for her false affidavits
      implicating the [plaintiffs], preventing her from entering Sterling
      would not unconstitutionally constrict her right to travel.

(Quotations, citations, brackets, and ellipses omitted.) Accordingly, the trial
court concluded that the two geographical restrictions “are reasonably related
and narrowly tailored to [the defendant’s] potential, and likely, targeting of the
[plaintiffs].”




                                         10
       To the extent the defendant challenges the injunction because there was
insufficient evidence for the trial court to conclude that she presents a danger
to others, we disagree. The trial court relied upon evidence that the defendant
sent a letter to several state and federal authorities, including the Boston,
Massachusetts office of the Federal Bureau of Investigation (FBI), stating that
she had “been having fears of homicidal ideation of having to be put in the
position of killing the [plaintiffs] and or their drunken tenants.” The trial court
also found that in her letter to the FBI the defendant stated that she had
considered hiring a federal contractor “with an assault weapon to try to protect
[her] to help [her] calm down” when she was at the house in Fitzwilliam, that
“issues between neighbors blossom to the point until someday one neighbor
gets a gun and shoots the other neighbor,” and that she had “thought about
getting a gun.” Based upon this evidence, the trial court found that the
defendant is “irrational and quite capable of inflicting harm – both physical and
emotional” on the plaintiffs, that she believes she is a “surrogate” of multiple
law enforcement agencies, including the New Hampshire Attorney General and
the New Hampshire State Police, and that “[i]t is quite rational to conclude that
she could convince herself – as a self-proclaimed law enforcement agent – to
arm herself,” which would be a “disastrous, but foreseeable, result.” Thus,
there is ample support in the record to support the trial court’s determination
that the defendant presents a danger to others.

        We also reject the defendant’s argument that the injunction, by
“restricting [her] freedom,” is “illegal” because it “does not reflect comity with
Massachusetts.” This argument mischaracterizes the extent of the ordered
relief: the injunction does not interfere with any legislative, executive, or
judicial acts undertaken by the government of the Commonwealth of
Massachusetts. See Black’s Law Dictionary 324 (10th ed. 2014) (defining
“comity” as “[a] practice among political entities (as countries, states, or courts
of different jurisdictions), involving esp. mutual recognition of legislative,
executive, and judicial acts”). Rather, in imposing restrictions on the
defendant that reflect “the precise relief” necessitated by the “particular
situation,” Benoit, 169 N.H. at 20, the trial court properly exercised its equity
powers. See Steele v. Bulova Watch Co., 344 U.S. 280, 289 (1952) (noting that
a court “in exercising its equity powers may command persons properly before
it to cease or perform acts outside its territorial jurisdiction”); United States v.
AMC Entertainment, Inc., 549 F.3d 760, 770 (9th Cir. 2008) (explaining that
“[o]nce a court has obtained personal jurisdiction over a defendant, the court
has the power to enforce the terms of the injunction outside the territorial
jurisdiction of the court”). Accordingly, we conclude that the trial court’s
decision was not an unsustainable exercise of discretion.

      Finally, to the extent that the defendant argues that the injunction
unconstitutionally restricts her freedom of travel, she has failed to develop this
argument sufficiently for our review. As we have explained, “Judicial review is
not warranted for complaints regarding adverse rulings without developed legal


                                         11
argument, and neither passing reference to constitutional claims nor off-hand
invocations of constitutional rights without support by legal argument or
authority warrants extended consideration.” Lennartz v. Oak Point Assocs.,
167 N.H. 459, 464 (2015) (quotation omitted).

                                                Affirmed.

     LYNN, C.J., and HICKS, HANTZ MARCONI, and DONOVAN, JJ.,
concurred.




                                      12